Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 2 of 22

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the “Agreement’’) is made and entered
into as of this 16th day of November, 2010, by and between Command Arms Accessories, LLC,
a Pennsylvania limited liability company (“Seller”), by and through Edward A. Phillips as
liquidating trustee (“Trustee”), and Eldad Oz, an individual by and through Tactical Arms, Ltd,
an Israeli corporation (“Buyer”).

RECITALS

WHEREAS, Seller is engaged in the business of marketing, distributing and selling
firearm accessories (the "Business");

WHEREAS, Trustee was appointed as the liquidating trustee of Seller pursuant to a
Stipulation and Consent Order dated as of November 1, 2009 (the “Order”), a copy of which is
attached hereto at Exhibit A;

WHEREAS, in connection with the Trustee’s authority under the Order to liquidate and
wind-up the affairs of Seller, Seller, by and through the Trustee, desires to sell certain of the
assets of the Business and Buyer desires to acquire such assets on the terms and conditions set

forth herein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, Buyer
and Seller, intending to be legally bound, hereby agree as follows:

ARTICLE I
SALE AND PURCHASE OF ASSETS

SECTION 1.1. Acquired Assets. Subject to the terms and conditions of this
Agreement, at the Closing (as defined herein), Buyer shall acquire from Seller, and Seller shall
sell, assign, transfer and convey to Buyer, free and clear of all known security interests, liens,
mortgages, leases, conditional sales contracts, attachments, judgments, claims and encumbrances
of any kind or nature (collectively, "Encumbrances"), only those assets of the Business,
specifically excluding the Excluded Assets (as defined herein), set forth below (collectively, the

“Assets”):

a. All furniture, fixtures, computer hardware and related software (installed thereon),
tools, machinery and other equipment and items of personal property (the “Personal Property”),
including without limitation the Personal Property described on Schedule 1.1 (a);

b. All of the molds described on Schedule 1.1(b), except for the Colt Canada molds
described in Section 1.1(c);

c. The Colt Canada molds described on Schedule 1.1(c)}, subject to the use by Tactical
Arms, Ltd. to fulfill the Colt Canada Order.

{P0108329}678027.10
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 3 of 22

d. All office and other supplies;

e. All rights and interest of Seller in and to all Assumed Contracts (as defined in Section
1.3 hereof);

f. All trade accounts receivable for the Business (collectively, “Receivables”) and any
and all claims and causes of action of Seller solely related thereto (“Receivables Claims”);

g. All governmental or other licenses, permits and authorizations relating to the conduct
of the Business, to the extent transferable (“Permits”);

h. All customer lists and other records and information relating to past, present or
prospective customers of the Business whether such lists and records are maintained in hardcopy,
in a database or otherwise;

i. All books, records and accounts, correspondence, sales records, supplier records,
catalogs, plans, specifications and other records relating to the Business;

j. All inventory, goods and other items held for sale in the ordinary course of the
Business, including, without limitation the items listed on Schedule 1.1(j) (“Inventory”), which
Schedule 1.1(]) shall be updated by Seller immediately prior to the Closing;

k. The name, “Command Arms Accessories” and any patents, trademarks, trade names,
copyrights and all other intellectual property rights of the Seller used in connection with or
related to the Business listed on Schedule 1.1(1k);

1. All of Seller's rights in and to the following telephone numbers: (866) 611-9576;
(267) 803-1518); and

m. The firearms described on Schedule 1.1(m), to the extent permitted by applicable law.

SECTION 1.2. Excluded Assets, Seller shall not sell and Buyer shall not purchase
pursuant to Section 1.1 the following assets of Seller (collectively, the “Excluded Assets”):

a. All bank and investment accounts, cash, cash equivalents and short-term investments;

b. Any and all claims and causes of action of (i) the Trustee, including, without
limitation, those against Craig Fisher and/or Eldad Oz, and (ii) the Seller, and any and all rights
to the foregoing, whether arising from or related to the Business or otherwise, including, without
limitation those claims and causes of action described on Schedule 1.2, but specifically excluding
the Receivables Claims;

c. Any and all agreements, contracts, and open purchase orders with Colt Canada,
including, without limitation, those relating to the Colt Canada Order (collectively, the “Colt
Canada Contract’); and

d. Any assets or records of Seller which are not otherwise set forth in Section 1.1 hereof.

678027.10 2
(P0108329)
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 4 of 22

SECTION 1.3. Assumption of Contracts. On the Closing Date (as defined herein),
Buyer shall assume and thereafter in due course fully satisfy those obligations arising after the
Closing Date under the agreements, contracts, all open purchase orders, leases and commitments
listed on Schedule 1.3, but specifically excluding the Colt Canada Contract (the “Assumed
Contracts”). After the Closing Date, Seller shall have no liability or obligation under the
Assumed Contracts with respect to any liability or obligation arising thereunder after the Closing
Date.

SECTION 1.4. No Warranties.

a. SELLER AND BUYER ACKNOWLEDGE AND AGREE THAT THE PURCHASE
PRICE FOR THE ASSETS HAS BEEN NEGOTIATED TO REFLECT THEIR CURRENT
CONDITION, AND THAT BUYER HAS HAD AMPLE OPPORTUNITY TO DILIGENTLY
EXAMINE AND INVESTIGATE TO ITS FULL SATISFACTION THE PHYSICAL AND
REGULATORY CONDITION AND STATUS OF THE ASSETS.

b. THE ASSETS ARE BEING SOLD, TRANSFERRED AND CONVEYED TO
BUYER "AS IS", "WHERE IS" AND "WITHOUT FAULT". EXCEPT AS SET FORTH IN
SECTION 4.5 HEREOF, SELLER MAKES NO WARRANTIES, EXPRESS OR IMPLIED, AS
TO THE ASSETS, AND HEREBY EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, IN CONNECTION
WITH THE ASSETS.

ARTICLE If
PURCHASE PRICE

SECTION 2.1. Purchase Price. The purchase price for the Assets (the “Purchase
Price”) is Six Hundred Fifty Thousand dollars, U.S. ($650,000.00), which shall be payable by
Buyer to Seller at Closing by cashier’s or certified check or wire transfer of immediately

available funds.

SECTION 2.2. Deposit. The Seller, Trustee and Buyer acknowledge that Buyer has
deposited $65,000.00 (10% of the Purchase Price) with counsel for the Trustee in connection
with its bid submission for the purchase of the Assets as a down payment and good faith money
deposit (together with any interest thereon, the “Deposit”). The Deposit is currently bemg held
by the Trustee. At the Closing, the Deposit shall be credited towards the Purchase Price.

SECTION 2.3. Proration of Certain Expenses. Operating expenses, including, without
limitation telephone and utilities for the month (or other billing or payment period) in which the
Closing occurs (the "Current Period"), which become payable for periods after the Closing shall
be paid on a prorated basis by Buyer when due (the "Current Period Expenses").

SECTION 2.4. Taxes, Fees and Expenses. Buyer shall, at or as soon as practicable
after Closing, pay all transfer, sales, documentary and similar taxes payable in connection with
the transfer and conveyances to be made to Buyer hereunder. In the event Seller must pay any

678027.10 3
{P0108329}
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 5 of 22

transfer, sales, documentary or similar taxes in connection with the transactions contemplated by
this Agreement, Buyer shall promptly reimburse Seller for such payments.

ARTICLE HI
THE CLOSING

SECTION 3.1. Time and Place of Closing. The closing of the transactions
contemplated hereunder (the “Closing”) shall be held at 10:00 a.m. local time on December 15,
2010 (the “Closing Date”) at the offices of Saul Ewing LLP, Centre Square West, 1500 Market
Street, 38h floor, Philadelphia, PA 19102-2186 or at such other time, date and place as the
parties mutually agree.

SECTION 3.2. Title Delivered at Closing. At the Closing, Seller shall deliver to Buyer
such instruments of sale and transfer as shall be effective to vest in Buyer good and marketable
title to the Assets free and clear of any Encumbrances.

ARTICLE IV
SELLER'S REPRESENTATIONS AND WARRANTIES

Seller hereby represents and warrants to Buyer as follows:

SECTION 4.1. Organization; Ownership. Seller is a limited liability company duly
formed and validly subsisting under the laws of the Commonwealth of Pennsylvania. Seller has
the full power and authority to own the assets owned by it and to conduct the Business as
currently conducted. .

SECTION 4.2. Authority and Binding Effect. The Trustee, pursuant to the Order and
by and through Seller, has the power and authority to execute, deliver and perform this
Agreement, and the other instruments and documents required or contemplated hereby including,
without limitation a bill of sale and one or more assignment and assumption agreements
(“Seller’s Transaction Documents”). Such execution, performance and consummation are
authorized pursuant to the Order. This Agreement constitutes, and each of Seller’s Transaction
Documents shall constitute, the valid and binding obligations of Seller enforceable against Seller
in accordance with their respective terms.

SECTION 4.3. Absence of Conflicting Agreements. To Seller’s knowledge, neither
the execution or delivery of this Agreement or any of Seller’s Transaction Documents, nor the
performance by Seller of the transactions contemplated hereby and thereby, conflicts with, or
constitutes a breach of or a default under (a) any applicable law, rule, judgment, order, writ,
injunction, or decree of any court currently in effect; (b) any applicable rule or regulation of any
administrative agency or other governmental authority currently in effect; or (ili) any agreement,
indenture, contract or instrument to which Seller is a party or by which it or any of its assets are
bound.

SECTION 4.4. Governmental Authorization. Other than as may be required by the
Order, the execution, delivery and performance of this Agreement by Seller by and through the
Trustee, and the consummation of the transactions contemplated hereby, do not and shall not
require any consent, approval or action by or in respect of, or any declaration, filing or

678027.10 4
(P0108329}
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 6 of 22

registration with, any government, court, regulator or administrative agency or commission, or
other governmental authority, agency or instrumentality, whether federal, state or local.

SECTION 4.5. Title to the Assets. All of the Assets are owned by Seller. Except for
the Encumbrances listed and described on Schedule 4.5, if any, all of which shall be satisfied,
terminated and/or discharged by Seller on or before the Closing Date, Seller has good and
marketable title to all such Assets, subject to no Encumbrance or restraint on transfer whatsoever.

SECTION 4.6. Warranties Exclusive. Except as expressly provided in Sections 4.1
through 4.5 hereof, Seller makes no representations or warranties with regard to the Assets or the
Business or to any other matter whatsoever regarding the transactions contemplated herein.

Buyer acknowledges that it is intimately familiar with the affairs of the Business, has conducted a
thorough and diligent investigation thereof and is relying solely on such investigation and not
upon any representation, either oral or written, that is not specifically contained in this
Agreement.

ARTICLE V
BUYER'S REPRESENTATIONS AND WARRANTIES

Buyer represents and warrants to Seller as follows:

SECTION 5.1. Organization. Buyer is a corporation, duly formed, validly existing and
in good standing under the laws of Israel and has the full power and authority to make and
perform this Agreement and to consummate the transaction contemplated herein.

SECTION 5.2. Authority and Binding Effect. Buyer has the full power and authority
to execute, deliver and perform this Agreement, one or more assignment and assumption
agreements and the other instruments and documents required or contemplated hereby ("Buyer’s
Transaction Documents"). Such execution, performance and consummation have been duly
authorized by all necessary parties. This Agreement constitutes, and each of Buyer’s Transaction
Documents shall constitute, the valid and binding obligations of Buyer enforceable against Buyer
in accordance with their respective terms.

SECTION 5.3. Absence of Conflicting Agreements. Neither the execution or delivery
of this Agreement or any of Buyer’s Transaction Documents, nor the performance by Buyer of
the transactions contemplated hereby and thereby, conflicts with, or constitutes a breach of or a
default under (a) any applicable law, rule, judgment, order, writ, injunction, or decree of any
court currently in effect; (b) any applicable rule or regulation of any administrative agency or
other governmental authority currently in effect; or (c) any agreement, indenture, contract or
instrument to which Buyer is a party or by which it or any of its properties or assets is bound.

SECTION 5.4. Financial Capability. Buyer has, as of the date hereof, and will
continue to maintain through Closing, sufficient funds available to pay the Purchase Price and
otherwise to perform its obligations under this Agreement. Buyer has provided to Trustee a copy
of documentation/information evidencing its financial capability to consummate the transactions
contemplated hereunder and/or such other financial information as requested by the Trustee.

678027.10
{P0108329} 5
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 7 of 22

ARTICLE VI
OBLIGATIONS OF THE PARTIES UNTIL CLOSING

SECTION 6.1. Conduct of Business Pending Closing. Between the date of this
Agreement and the Closing, Seller shall conduct the Business solely in the ordinary course of
business, as conducted by the Trustee since the issuance of the Order.

SECTION 6.2. Cooperation; Further Assurances. Subject to the terms and conditions
herein provided, each of the parties hereto shall use its reasonable best efforts to take, or cause to
be taken, all actions necessary, proper and advisable to consummate and make effective the
transactions contemplated by this Agreement, including to obtain all necessary consents and
approvals of third parties or governmental agencies and to satisfy, or cause to be satisfied, the
conditions precedent to the obligations of the other party set forth herein.

ARTICLE Vif
CONDITIONS PRECEDENT TO BUYER'S OBLIGATIONS

Unless waived by Buyer, Buyer's obligation to consummate the purchase of the Business
and Assets is subject to the fulfillment, prior to or at the Closing, of each of the following
conditions:

SECTION 7.1. Representations and Warranties. The representations and warranties
of Seller contained in this Agreement shall be true and correct in all material respects at and as of
the date hereof and on the Closing Date as though such representations and warranties were made
at and as of such time, except to the extent affected by the transactions herein contemplated.

SECTION 7.2. Performance of Covenants. Seller shall have performed or complied
with each of the agreements and covenants required by this Agreement to be performed or
complied with by Seller prior to or at the Closing.

SECTION 7.3. Legal Matters. No suit, action, investigation, or legal or administrative
proceeding shall have been brought by any person that questions the validity or legality of this
Agreement or the transactions contemplated herein.

SECTION 7.4. Assets Transferred at Closing; Closing Documents. Seller shall have
delivered or caused to be delivered to Buyer possession of the Assets (or the right to obtain
possession on demand), free and clear of all Encumbrances and otherwise in accordance with all
of the terms and conditions of this Agreement, together with such instruments of sale and transfer
reasonably requested by Buyer, including without limitation, the bill of sale and one or more
assignment and assumption agreements.

678027.10
(Pal 08329)6
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 8 of 22

ARTICLE VUI
CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS

Unless waived by Seller, Seller’s obligation to consummate the sale of the Business and
the Assets is subject to the fulfillment, prior to or at the Closing, of each of the following
conditions:

SECTION 8.1. Representations and Warranties. The representations and warranties
of Buyer contained in this Agreement shall be true and correct in all material respects at and as of
the Closing Date as though such representations and warranties were made at and as of such
time, except to the extent affected by the transactions herein contemplated.

SECTION 8.2. Performance of Covenants. Buyer shall have performed or complied
with each of the agreements and covenants required by this Agreement to be performed or
complied with by it prior to or at the Closing.

SECTION 8.3. Purchase Price. Buyer shall have delivered to Seller the Purchase Price
(less the Deposit), which shall be payable to Seller by cashier’s or certified check or wire transfer
of immediately available funds.

SECTION 8.4. Consents. Buyer shall have obtained the consent of all parties necessary
for the consummation of the transactions contemplated herein, including but not limited to all
parties whose consent is necessary for the valid assignment of the Assumed Contracts to Buyer.

SECTION 8.5. Legal Matters. No suit, action, investigation, or legal or administrative
proceeding shall have been brought by any person that questions the validity or legality of this
Agreement or the transactions contemplated thereby.

SECTION 8.6. Other Documents. Buyer shall have furnished Seller with all other
documents, certificates and other instruments required to be furnished to Seller by Buyer
pursuant to the terms of this Agreement or reasonably requested by Seller to be furnished.

ARTICLE IX
TERMINATION; RETURN OF DEPOSIT

SECTION 9.1. Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned:

a. by mutual consent of Buyer and Seller at any time prior to the Closing for any reason;

b. by written notice from Buyer to Seller (i) if a material breach by the Seller of any of
its representations or any of the warranties or agreements contained in this Agreement occurs and
such material breach is not cured within five (5) business days from the date of receipt of written
notice thereof provided from Buyer to Seller; or (ii) if the conditions set forth in Article 7 have
not been satisfied on or before Closing, unless expressly waived by Buyer; provided, however,
that the right to terminate this Agreement under this Section 9.1(b) shall not be available to
Buyer if a breach by Buyer of any of its representations, warranties or agreements contained in
this Agreement has been the cause of or resulted in the failure of the condition to occur; or

67802710
{P0108329} 7
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 9 of 22

c. by written notice from Seller to Buyer (i) if a material breach by Buyer of any of its
representations, warranties or agreements contained in this Agreement occurs and such material
breach is not cured within five (5) business days from the date of receipt of written notice thereof
provided from Seller to Buyer; or (ii) if the conditions set forth in Article 8 have not been
satisfied on or before Closing, unless expressly waived by Seller; provided, however, that the
right to terminate this Agreement under this Section 9.1(c) shall not be available to the Seller if a
breach by the Seller of any of its representations, warranties or agreements contained in this
Agreement has been the cause of or resulted in the failure of the condition to occur.

SECTION 9.2. Return of Deposit.

a. Upon termination of this Agreement pursuant to Section 9.1(a) or 9.1(b) hereof, Seller
shall promptly, but in any event within five (5) days after the effective date of such termination,
return the Deposit to Buyer. The return of the Deposit to Buyer shall be the sole and exclusive
remedy of Buyer, and Buyer shall not be entitled to any other amounts for damages, losses, or
payments from Seller, and Seller shall have no further obligation or liability of any kind to Buyer
or any third party on account of this Agreement.

b. Upon termination of this Agreement pursuant to Section 9.1(c) hereof, Seller shall be
entitled to retain the Deposit. Seller’s retention of the Deposit is in addition to, and not in lieu of,
any and all other rights or legal remedies to which Seller is entitled.

ARTICLE X
OBLIGATIONS OF PARTIES AFTER CLOSING

SECTION 10.1. Discharge of Liabilities. Buyer shall pay and perform all of its
liabilities and obligations with respect to the Assumed Contracts that accrue after Closing as and

when the same become due and payable.

SECTION 10.2. Business Name. After the Closing, Seller shall cease all use of the
name "Command Arm Accessories" and shall execute all documents and instruments reasonably
requested and prepared by Buyer as necessary or appropriate to allow Buyer to use such name.

SECTION 10.3. Access to Information.

a. The parties acknowledge that after Closing, Trustee may need access to information
or documents in the control or possession of Buyer for the purposes of (i) liquidating and
winding-up the affairs of Seller, (ii) complying with any and all applicable statutes, ordinances,
codes, rule and regulations, and (111) the prosecution or defense of claims and causes of action.
Accordingly, Buyer shall keep, preserve and maintain in the ordinary course of business, and as
required by applicable law, all books, records and accounts, correspondence, sales records,
supplier records, catalogs, plans, specifications and other records relating solely to the Business
(collectively, the “Records”) until the later of (i) two (2) years from the Closing Date or (ii) the
expiration of all applicable statutes of limitations or extensions thereof.

b. After Closing, Buyer shall cooperate fully with, and make available for inspection and
copying by Trustee and its employees, agents, counsel and accountants, upon written request and

678027.10
{P0108329}8
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 10 of 22

at the expense of Trustee, the Records to the extent reasonably necessary to facilitate the
purposes set forth in Section 10.3(a) above.

c. Fora period of two (2) years following the Closing Date, or for such shorter period of
time as Seller may request, at any time, in writing upon ten (10) days prior notice to Buyer, Buyer
shall provide to Trustee space at such place or places where the Records are housed/maintained,
reasonably sufficient to permit Trustee and its employees, agents, counsel and accountants to
engage in all activities related to the liquidation and winding-up of the affairs of Seller, and at no
cost to Seller; provided, however, that Buyer shall be permitted to structure such arrangement in
a manner that will not materially affect Buyer’s ability to operate its business following the
Closing.

ARTICLE XI
MISCELLANEOUS PROVISIONS

SECTION 11.1. Survival of Representations and Warranties. All representations and
warranties made by each party in this Agreement or in any agreement, Schedule, Exhibit,
certificate, document or list delivered by any such party pursuant hereto shall terminate as of the
Closing.

SECTION 11.2. Costs and Expenses. Except as expressly otherwise provided in this
Agreement, each party shall bear its own costs and expenses incurred in connection with this

Agreement and the transactions contemplated hereby.

SECTION 11.3. Benefit and Assignment. This Agreement binds and inures to the
benefit of each party hereto and their respective successors and proper assigns. Upon prior
written notice to and consent by the Trustee, which consent may be granted or denied in
Trustee’s sole discretion, Buyer shall have the right prior to Closing to assign its rights and
obligations under this Agreement, in whole or in part, to a successor, subsidiary or affiliate of .
Buyer or to designate any of such parties to exercise any of the rights or to perform any of the
obligations of Buyer hereunder.

SECTION 11.4. Entire Agreement; Effect and Construction. This Agreement, the
Exhibits and Schedules hereto embody the entire agreement and understanding of the parties with
regard to the subject matter hereof and supersede any and all prior agreements, arrangements and
understandings relating thereto. The captions used herein are for convenience only and shall not
control or affect the meaning or construction of the provisions of this Agreement. This
Agreement may be executed in one or more counterparts, and all such counterparts shall
constitute one and the same instrument.

SECTION 11.5. Waiver, Discharge. etc. This Agreement shall not be released,
discharged, abandoned, changed or modified in any manner, except by an instrument in writing
executed by or on behalf of each of the parties hereto by their duly authorized officer or
representative. The failure of either party to enforce at any time any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision, nor in any way to
affect the validity of this Agreement or any part hereof or the right of either party thereafter to

678027.10
(P0108329}9
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 11 of 22

enforod each and every such provision. No waiver of any bieach of this Agreement shal! be held
to be a waiver of any other or subséquent breach.

SECTION 11.6, Modification, No modification or amenditient to this is Agreement shall
be effective unless made ina wr iting signed ‘by the parties t ‘hereto.

SECTION 11.7. Goveriiing Law: This Agreement Shall be governed by and construed
in accordance with the laws of thé Commonwealth of Pennsylvania, without tegard to any rules

relating to the choice or conflict of laws.

; SECTION 11.8. IN WITNESS WHEREOF , each of the parties hereto. has execiited
this Agreement as of the day and year first above written.

 

 

‘BUYER:

Tactical Arms, bid.

By: yh Va
ro Namer Eidad Oz

Title: Aer png

  

\i

SELLER:

COMMAND ARMS ACCESSORIES, LLC -

By: 4

Edwéd A/ Philips |
Liquidating Trustee

  

678027 16
oe yor ie3190) 1 0
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 12 of 22

EXHIBIT A
STIPULATION AND CONSENT ORDER

(See Attached)

{01183190}
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 13 of 22

Schedule 1.1(a)

 

 

 

Personal Property
Item Description
Computer Equipment 5 Dell System Units and related software (installed
thereon)
Apple iMac Core 2 Duo 2.66 24-Inch - Model Number: A1225 and

related software (installed thereon)

 

2 Printers

HP Laser Jet 1020

 

Casio Projector

Casio XJ-S43 Super Slim XGA DLP Projector

 

 

NetSuite Operating System

 

Software and related Service Agreement for use of the
software

 

gouisai0y 12

 
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 14 of 22

Schedule 1.1(b)

Molds (Other than Colt Canada)

 

 

 

 

 

 

 

 

 

 

 

 

Item # Description # of molds Location
SST1/2 Saddle stock 2 Ultraplast

MPS Magazine holder forCBS | 2 Rebling Plastics
UFH 5 position flashlight holder | 2 Ultraplast
SRS/ARS Sniper stock 6 Ultraplast
UPG16/47 Rubberized pistol grip 3 Ultraplast
MLU556/762 Magazine loader/unloader | 2 Ultraplast
MLS556 Magazine loader 1 Ultraplast

FGA Flashlight grip holder 3 Ultraplast
PRFCS Side rail for Buttstock I Rebling Plastics
MMC Magazine dust cover 1 Schubert Plastics
ACP Adjustable cheek rest 2 Ultraplast

 

 

 

 

 

 

¢o1183190) 13

 
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 15 of 22

Schedule 1.1(c)

 

 

 

Colt Canada Molds
Item # Description # of Molds Location
CBS Collapsible butt stock 4 Rosenshine

 

 

 

 

 

foris3190) 1 4
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 16 of 22

Schedule 1.1(g)
Permits

None

401183190) 15
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 17 of 22
Schedule 1.1())

Inventory

(See Attached)

co1183190} L 6
Case 1:19-cv-06982-LLS Document11-15 Filed 08/19/19 Page 18 of 22

Schedule 1.1(k)

 

 

 

 

 

 

 

 

 

 

 

 

Intellectual Property
Patents:
Application No. Patent No. Title Comments
11/818,587 7,640,688 ADJUSTABLE Assignment filed
CHEEK REST AND
ACCESSORY RAIL
FOR FIREARMS
11/974,046 n/a PIVOTABLE Assignment filed
ACCESSORY
MOUNT
Trademarks (Registered marks only):
Registration/Application No. | Mark Name Comments
3559649 CAA COMMAND ARMS Registration Date: January 13,
ACCESSORIES (and Logo) 2009; First use : July, 19 2005;
Filing date September 5, 2007

 

 

 

URLs:

Commandarms.com

coris3190} 1 7

 

 
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 19 of 22

Schedule 1.1(m)

 

 

 

 

 

 

 

 

Firearms
Description Quantity Serial Number
Remington 870 2 AB597496M
AB5S97479M
AKA7 4 SAB1804-80
AC2824-83
AL0686-81
8704713
ARI15s 2 Model CAA-01 Serial 0001
Model CAA-02 Serial 0001
XD Pistol 1 US627523
Mossberg 500 l AT059377
SKS Rifle 1 3224545

 

 

 

(01123190) 18

 
Case 1:19-cv-06982-LLS Document11-15 Filed 08/19/19 Page 20 of 22

Schedule 1.2

Excluded Assets
Civil Action No. 2:10-cv-588-L: PHILLIPS v. Eldad Oz, Tactical and EMA Tactical:
Trustee brought this action seeking injunctive relief and monetary damages for Defendants’
alleged misappropriation of CAA property, proprietary rights and interests and confidential
business information, and diversion of CAA customers and business opportunities.
Civil Action No. 2:10-cv-782-LDD: PHILLIPS v. Tdi Lakota Holdings LLC and David Oz:
Trustee brought this action against Defendants seeking injunctive relief and monetary damages

for Defendants’ alleged disparaging misrepresentations and diversion of CAA customers and
business opportunities.

go1ss3i90) 1 9
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 21 of 22

Schedule 1.3

Assumed Contracts

 

 

 

 

 

Customer Description Attachment
Arizona Tactical Future order for 430 SVG’s Page 1
Cabela’s Vendor Agreement Page 2-7
Sportsman’s Guide Vendor Agreement Page 8-26

 

 

 

 

See Attached

(01183190320)
Case 1:19-cv-06982-LLS Document 11-15 Filed 08/19/19 Page 22 of 22

Schedule 4.5

Encumbrances

None

{0] 19319032 1
